Pee Curiam.
The record in this case discloses no exception that is not wholly frivolous. The counsel for the defendant frankly confessed that he had been unable to find an exception which he thought fit for argument, but he submitted the case in the hope that in our examination of it we might find some ground upon which to base a reversal of the judgment. The case has been carefully examined, because it involved human life, but we have been unable to find the slightest reason for disagreeing with the result arrived at in the trial court.
By a mere filing of a notice of appeal from the judgment of conviction, the defendant has compelled the county of New York to print the whole record of his case, and it has been submitted to us by counsel in the hope that we might find that ground for reversing the judgment of conviction which he had been unable to discover. By this process the defendant has also succeeded in having the execution of the sentence delayed several months with no good ground existing therefor.
*181Whether a Criminal convicted of a capital crime should have it in his power in all cases to procure such delay in the execution of his sentence is a most serious question, and, as it seems to us, well worthy the careful consideration of the legislature.
The judgment should be affirmed.
All concur.